DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 03 Jan 2021, in which claims 9-10 are amended to change the scope and breadth of the claim, and claim 8 is canceled.

This application is the national stage entry of PCT/EP2017/066118, filed 29 Jun 2017; and claims benefit of foreign priority document EPO EP16305804.3, filed 30 Jun 2016; this foreign priority document is in English.

Claims 1-7 and 9-12 are pending in the current application. Claims 11-12, drawn to non-elected species, are withdrawn.  Claims 1-7 and 9-10 are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 03 Jan 2021, with respect that claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claim 8 is canceled and amended claims 9-10 do not recite the specific term "rare cardiomyopathy".  
This rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Amended Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milburn et al. (WO 2007/008548 A2, published 18 Jan 2007, provided by Applicant in IDS mailed 08 Jan 2019) in view of Zhang et al. (Science, 17 JUNE 2016, 352 (6292), p1436-1443, originally published online April 28, 2016, of record) and Barp et al. (PLOS ONE, 2015, 10(10): e0141240, 14 pages, Published: October 29, 2015, of record).
Milburn et al. teaches methods for treating or preventing a variety diseases or disorders by administering to a subject a high dose of a sirtuin activating compound. Exemplary diseases and disorders that may be treated with a high dose of a sirtuin activating compound include diseases or disorders associated with mitochondrial dysfunction and cardiovascular disease. In certain aspects, a high dose of a sirtuin activating compound may be administered alone or in combination with other compounds, including other sirtuin modulating compounds, or other therapeutic agents. (page 2, line 30 to page 3, line 10). Milburn et al. teaches other diseases and disorders that would benefit from increased mitochondrial activity include dilated cardiomyopathy (page 149, line 15to page 150, line 5). Milburn et al. teaches in exemplary embodiments, the invention provides methods for treating diseases or disorders that 
Milburn et al. does not specifically disclose the embodiment of treating the specific disease or disorder of cardiomyopathy in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the specific compound nicotinamide riboside (instant claim 1). Milburn et al. does not specifically disclose the embodiment wherein the cardiomyopathy is a symptom of Duchenne muscular dystrophy (instant claim 9). 
Zhang et al. teaches nicotinamide riboside (NR) prevented MuSC senescence in the mdx (C57BL/10ScSn-Dmdmdx/J) mouse model of muscular dystrophy. (page 1436, abstract). Zhang et al. teaches with the use of a MuSC-specific loss-of-function model for Sirt1, an essential regulator governing mitochondrial homeostasis, the importance and vital nature of the relationship between the NAD+-SIRT1 pathway, mitochondrial activity, and MuSC function were unequivocally established in vivo. (page 1442, right column). 
Barp et al. teaches dilated cardiomyopathy (DCM) is a major complication and leading cause of death in Duchenne muscular dystrophy (DMD). DCM onset is variable, suggesting modifier effects of genetic or environmental factors. (page 1/14, abstract). Barp et al. teaches Duchenne muscular dystrophy (DMD) is a lethal, progressive neuromuscular disease due to DMD gene mutations resulting in a complete lack of dystrophin in the skeletal muscle and myocardium. Dilated cardiomyopathy (DCM) is a significant clinical feature of DMD, and increasing utilization of nocturnal ventilation has led to a greater proportion of DMD patients succumbing to DCM-related cardiac failure, DMD gene mutations and/or absence of dystrophin by immunohistochemistry or western blot of muscle tissue). (page 3/14, section Inclusion criteria).  Barp et al. teaches dilated cardiomyopathy (DCM) is often asymptomatic and underdiagnosed in Duchenne muscular dystrophy (DMD). (page 9/14, paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Milburn et al. in view of Zhang et al. and Barp et al. in order to select the embodiment of treating the specific disease or disorder of dilated cardiomyopathy as a symptom of Duchenne muscular dystrophy in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the specific compound nicotinamide riboside, and further select the the administration of a mixture of a high dose of two or more sirtuin activating compounds resveratrol or nicotinamide riboside from within the broader teaching of Milburn et al. One of ordinary skill in the art would have been motivated to combine Milburn et al. in view of Zhang et al. and Barp et al. with a reasonable expectation of success because Milburn et al. broadly teaches the administration of resveratrol or nicotinamide riboside as sirtuin activating compounds and broadly teaches diseases or disorders treated include dilated cardiomyopathy and Duchenne muscular dystrophy, Zhang et al. teaching the working example of treatment of a mouse model of muscular dystrophy with nicotinamide riboside provides guidance for selecting treatment of Duchenne muscular dystrophy with nicotinamide riboside from within the broader teaching of DMD gene mutations and dilated cardiomyopathy (DCM) is a significant clinical feature of DMD provides guidance for selecting treatment of dilated cardiomyopathy as a symptom of Duchenne muscular dystrophy which is due to DMD gene mutations, where the broader teaching of Milburn et al. also teaches treatment of dilated cardiomyopathy. Milburn et al. does not specifically describe the resveratrol in terms of being an AMPK activator or/and PPARa agonist, however as provided in MPEP 2112.01, '"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.' In the instant case Milburn et al. taken as a whole teaches selecting a therapeutically effective amount of resveratrol as mixture of a high dose of two or more sirtuin activating compounds, however the same properties of this identical chemical composition of resveratrol are necessarily present.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 03 Jan 2021, have been fully considered and not found to be persuasive.
	Applicant asserts that Milburn is silent with respect to nicotinamide riboside or that nicotinamide riboside is not mentioned by Milburn. However, as detailed in the rejection of record, Milburn et al. teaches the embodiment wherein the sirtuin activating compound used for treating a disease or disorder in a subject that would benefit from increased mitochondrial activity is resveratrol or nicotinamide riboside (claim 64 at page 284). Therefore Milburn teaches the particular embodiment wherein the active agent is nicotinamide riboside.

mdx mouse model and that the mdx mouse model does not exhibit the particular symptom of dilated cardiomyopathy (DCM). However, as detailed above, the teachings of Milburn et al. provide one of ordinary skill in the art a reasonable expectation of success that cardiovascular diseases that can be treated or prevented using a high dose of a sirtuin activating compound of Milburn et al. include cardiomyopathy, as well as treatment of muscular dystrophy, including Duchenne muscular dystrophy. As detailed in the rejection of record, Barp et al. teaches dilated cardiomyopathy (DCM) is a major complication and leading cause of death in Duchenne muscular dystrophy (DMD) and that DCM is a significant clinical feature of DMD. Therefore the teachings of Zhang drawn to the mdx mouse model are not required to exhibit the particular symptom of dilated cardiomyopathy (DCM) in order to demonstrate treatment of cardiomyopathy because the broader teachings of Milburn et al. would have suggested a reasonable expectation of success for treatment of both cardiomyopathy and DMD. As detailed above, these teachings are not absent from Milburn as asserted by Applicant.
	Applicant remarks that Barp et al. alone does not nicotinamide riboside to treat cardiomyopathy, and specifically wherein the cardiomyopathy is a symptom of Duchenne muscular dystrophy. However, as detailed in the rejection of record, Barp et al. teaches DCM is a significant clinical feature of DMD, and the combined teachings of the cited prior art provides guidance for selecting treatment of dilated cardiomyopathy as a symptom of Duchenne muscular dystrophy which is due to DMD gene mutations, where the broader teaching of Milburn et al. also teaches treatment of dilated cardiomyopathy. 


	Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623